NO. 12-17-00387-CR

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

GEORGE ROBERT FOSTER,                            §      APPEAL FROM THE 7TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
       George Robert Foster appeals his conviction for unauthorized use of a motor vehicle.
Appellant raises one issue challenging the trial court’s imposition of court costs. We affirm.


                                         BACKGROUND
       Appellant was charged by indictment with unauthorized use of a motor vehicle and
pleaded “not guilty.” The matter proceeded to a jury trial. The jury found Appellant “guilty,”
found two enhancement paragraphs “true,” and assessed Appellant’s punishment at
imprisonment for twenty years. This appeal followed.


                                 IMPOSITION OF COURT COSTS
       In Appellant’s sole issue, he argues that the trial court erred by imposing court costs not
supported by a bill of costs and ordering the withdrawal of those costs from his inmate trust
account.
Standard of Review and Applicable Law
       The imposition of court costs upon a criminal defendant is a “nonpunitive recoupment of
the costs of judicial resources expended in connection with the trial of the case.” Johnson v.
State 423 S.W.3d 385, 390 (Tex. Crim. App. 2014). When the imposition of court costs is
challenged on appeal, we review the assessment of costs to determine if there is a basis for the
costs, not to determine if sufficient evidence to prove each cost was offered at trial. Id.
         A bill of costs is not required to sustain statutorily authorized and assessed court costs,
but it is the most expedient and, therefore, preferable method. See id. at 396. If a bill of costs is
omitted, one can be prepared and presented to the appellate court in a supplemental clerk’s
record. See id. at 392.
Analysis
         In this case, the judgment of conviction assesses $319.00 as court costs. After Appellant
filed his brief, the record was supplemented with a bill of costs. See id. The amount of costs
reflected in the bill of costs corresponds with the amount assessed in the judgment. Appellant
does not challenge a specific cost or basis for the assessment of a particular cost. Absent such a
challenge, the bill of costs of record is sufficient to support the assessed costs in this case. See
id. at 396. Accordingly, we overrule Appellant’s sole issue.


                                                   DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the trial court’s judgment.

                                                                  BRIAN HOYLE
                                                                     Justice

Opinion delivered September 28, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        SEPTEMBER 28, 2018


                                         NO. 12-17-00387-CR


                                   GEORGE ROBERT FOSTER,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-1095-17)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.